EXHIBIT 10.3
 

 
THIRD AMENDMENT TO EMPLOYMENT AGREEMENT


 
THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) made and entered
into effective as of this 13th day of July, 2010 (the “Effective Date”), is by
and between Cyberonics, Inc., a Delaware corporation (the “Company”), and Daniel
J. Moore (the “Executive”).


WHEREAS, Executive is a key employee of the Company; and


WHEREAS, the Company and Executive previously entered into an Employment
Agreement, as amended (the “Agreement”) in order to encourage Executive’s
attention and dedication to the Company as a member of the Company’s management,
in the best interests of the Company and its shareholder;


WHEREAS, the Agreement remains in full force and effect as of this date;


WHEREAS, the Company and Executive desire to amend the terms and conditions of
the Agreement so as to bring those terms and conditions into documentary
compliance with the final Treasury Regulations under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and to continue
Executive’s employment with the Company upon those amended terms and conditions.


THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree to modify the
Agreement as follows:


 
1.
Section 14(e)(i) shall be amended to replace the last sentence with the
following:
 
Subject to the holdback and interest provisions of  Section 26, such payment
shall be made on the sixtieth (60th) day following Executive’s Separation from
Service provided that the Release required under Section 14(f) has become
effective during such sixty (60)-day period following any applicable revocation
period;





 
2.
Except as expressly modified by this Amendment, the provisions of the Agreement
remain unchanged and in full force and effect.



IN WITNESS WHEREOF, Company and Executive have caused this Amendment to be
executed by their duly authorized representative as of the date and year set
forth above.
 
Cyberonics, Inc.
 
Daniel J. Moore
     
By:  /s/ GREGORY H. BROWNE
   /s/ DANIEL J. MOORE 
Gregory H. Browne
   
Vice President, Finance & CFO
   

 
